

115 HRES 887 IH: Supporting the designation of May as “National Lyme Disease Awareness Month”.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 887IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Faso (for himself and Mr. Courtney) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the designation of May as National Lyme Disease Awareness Month. 
Whereas there are an estimated 300,000 new cases of Lyme disease annually, putting undue burden and suffering on countless individuals and families; Whereas Lyme disease is a rapidly growing epidemic that is found in half of all United States counties and about 80 countries; 
Whereas Lyme disease has no known cure and is difficult to diagnose; Whereas Lyme disease poses a significant threat to our communities, especially when coupled with other tick-borne illnesses; 
Whereas symptoms are often mistaken for common illnesses but can affect the nervous system, the heart, and joints, leading to arthritic symptoms, paralysis, encephalitis, seizures, and death if left untreated; Whereas a comprehensive approach utilizing increased education and more research on Lyme disease and its vectors can lead to significant advancements; 
Whereas individuals and families should seek out and be aware of best practices for the prevention of tick bites and Lyme disease; Whereas individuals living in or visiting wooded and other vulnerable areas should check themselves and their loved ones for ticks each day; 
Whereas spring marks the beginning of increased tick-bite activity; and Whereas May would be an appropriate month to designate as National Lyme Disease Awareness Month: Now, therefore, be it 
That the House of Representatives supports the designation of National Lyme Disease Awareness Month to increase public knowledge of the disease, raise awareness about the prevention of tick bites, and advance the vision of finding a cure through critical research. 